Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 12/28/2021. Applicant amended claims 1 – 2, 5 – 10 and 12, cancelled claims 3 – 4; claims 1 – 2, 5 – 12 are pending in this application.

Allowable Subject Matter
Applicant’s amendments overcome the 35 USC 112 (b) and (d) rejections of the previous office action.
Claims 1 – 2, 5 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:	
Regarding claim 1, prior art does not make obvious the claim limitation “the gate closing driving device comprises an energy storage air pressure tank, an air outlet of the energy storage air pressure tank is in communication with the upper part of the inner cavity of the cylinder body through a gate closing air supply pipeline; the energy storage air pressure tank comprises a pressure compensation adjusting pipeline, and a first pressure gauge and a first control valve are provided on the pressure compensation adjusting pipeline.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753